  

EXHIBIT 10.2

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AS SET FORTH IN SECTIONS 5.3 AND 5.4 BELOW, MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED
UNDER SAID ACT AND LAWS OR IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY,
SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT FROM SUCH REGISTRATION.

 

WARRANT TO PURCHASE STOCK

 

Company:   Imprimis Pharmaceuticals, Inc. Number of Shares:   125,000
Type/Series of Stock:   Common Stock, par value $0.001 per share Warrant Price:
  $7.85 per share Issue Date:   May 11, 2015 Expiration Date:   May 11, 2025
(See also Section 5.1(b)) Credit Facility:   This Warrant to Purchase Stock
(“Warrant”) is issued in connection with that certain Loan and Security
Agreement of even date herewith between IMMY Funding LLC and the Company (the
“Loan Agreement”).

 

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, IMMY Funding
LLC, a Delaware limited liability company with an office located at 50 Main
Street, Suite 1000, White Plains, NY 10606 (together with any successor or
permitted assignee or transferee of this Warrant or of any shares issued upon
exercise hereof, “Holder”) is entitled to purchase the number of fully paid and
non-assessable shares (the “Shares”) of the above-stated Type/Series of Stock
(the “Class”) of the above-named company (the “Company”) at the above-stated
Warrant Price, all as set forth above and as adjusted pursuant to SECTION 2 of
this Warrant, subject to the provisions and upon the terms and conditions set
forth in this Warrant.

 

SECTION 1. EXERCISE.

 

1.1. Method of Exercise. Holder may at any time and from time to time exercise
this Warrant, in whole or in part, by delivering to the Company the original of
this Warrant together with a duly executed Notice of Exercise in substantially
the form attached hereto as Appendix 1 and, unless Holder is exercising this
Warrant pursuant to a cashless exercise set forth in Section 1.2, a check, wire
transfer of same-day funds (to an account designated by the Company), or other
form of payment acceptable to the Company for the aggregate Warrant Price for
the Shares being purchased.

 

 

   

 

1.2. Cashless Exercise. On any exercise of this Warrant, in lieu of payment of
the aggregate Warrant Price in the manner as specified in Section 1.1 above, but
otherwise in accordance with the requirements of Section 1.1, Holder may elect
to receive Shares equal to the value of this Warrant, or portion hereof as to
which this Warrant is being exercised. Thereupon, the Company shall issue to the
Holder such number of fully paid and non-assessable Shares as are computed using
the following formula:

 

    X = Y(A-B)/A           where:         X = the number of Shares to be issued
to the Holder;             Y = the number of Shares with respect to which this
Warrant is being exercised (inclusive of the Shares surrendered to the Company
in payment of the aggregate Warrant Price);             A = the Fair Market
Value (as determined pursuant to Section 1.3 below) of one Share; and          
  B = the Warrant Price.

 

1.3. Fair Market Value. If the Class of the Company’s capital stock is then
traded or quoted on a nationally recognized securities exchange, inter-dealer
quotation system or over-the-counter market (a “Trading Market”), the fair
market value of a Share shall be the closing price or last sale price of a share
of common stock reported for the Business Day immediately before the date on
which Holder delivers this Warrant together with its Notice of Exercise to the
Company. If the Class of the Company’s capital stock is not then traded in a
Trading Market, the Board of Directors of the Company shall determine the fair
market value of a Share in its reasonable good faith judgment.

 

1.4. Delivery of Certificate and New Warrant. Promptly after Holder exercises
this Warrant in the manner set forth in Section 1.1 or 1.2 above, the Company
shall deliver or cause to be delivered to Holder a certificate representing the
Shares issued to Holder upon such exercise and, if this Warrant has not been
fully exercised and has not expired, a new warrant of like tenor representing
the Shares not so acquired.

 

1.5. Replacement of Warrant. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form, substance and amount to the Company or, in the
case of mutilation, on surrender of this Warrant to the Company for
cancellation, the Company shall, within a reasonable time, execute and deliver
to Holder, in lieu of this Warrant, a new warrant of like tenor and amount.

 

1.6. Treatment of Warrant Upon Acquisition of Company.

 

(a) Acquisition. For the purpose of this Warrant, “Acquisition” means any
transaction or series of related transactions involving: (i) the sale, lease,
exclusive license or other disposition of all or substantially all of the assets
of the Company; (ii) any merger or consolidation of the Company into or with
another person or entity (other than a merger or consolidation effected
exclusively to change the Company’s domicile) or any other corporate
reorganization, in each case in which the stockholders of the Company in their
capacity as such immediately prior to such merger, consolidation or
reorganization own less than a majority of the Company’s (or the surviving or
successor entity’s) outstanding voting power immediately after such merger,
consolidation or reorganization; or (iii) the completion of any purchase offer,
tender offer or exchange offer (whether by the Company or another person or
entity) pursuant to which holders of shares of the Company’s capital stock
representing 50% or more of the then-total outstanding combined voting power of
the Company sell, tender or exchange their shares for other securities, cash or
property.

 

2

   

 

(b) Treatment of Warrant at Acquisition.

 

(i) In the event of an Acquisition in which the consideration to be received by
the Company’s stockholders consists solely of cash, solely of Marketable
Securities or a combination of cash and Marketable Securities (a “Cash/Public
Acquisition”), either (A) Holder shall exercise this Warrant pursuant to Section
1.1 and/or 1.2 and such exercise will be deemed effective immediately prior to
and contingent upon the consummation of such Acquisition or (B) if Holder elects
not to exercise the Warrant, this Warrant will expire immediately prior to the
consummation of such Acquisition. The Company shall provide Holder with written
notice of any Cash/Public Acquisition (together with such reasonable information
as Holder may reasonably require regarding the treatment of this Warrant in
connection with such contemplated Cash/Public Acquisition giving rise to such
notice), which, subject to Section 3.2, is to be delivered to Holder not less
than seven (7) Business Days prior to the closing of the proposed Cash/Public
Acquisition. Notwithstanding the foregoing, if, immediately prior to the
Cash/Public Acquisition, the fair market value of one Share (or other security
issuable upon the exercise hereof) as determined in accordance with Section 1.3
above would be greater than the Warrant Price in effect on such date, then this
Warrant shall automatically be deemed on and as of such date to be exercised
pursuant to Section 1.2 above as to all Shares (or such other securities) for
which it shall not previously have been exercised, and the Company shall
promptly notify the Holder of the number of Shares (or such other securities)
issued upon such exercise to the Holder.

 

(ii) Upon the closing of any Acquisition other than a Cash/Public Acquisition,
the acquiring, surviving or successor entity shall assume the obligations of
this Warrant, and this Warrant shall thereafter be exercisable for the same
securities and/or other property as would have been paid for the Shares issuable
upon exercise of the unexercised portion of this Warrant as if such Shares were
outstanding on and as of the closing of such Acquisition, subject to further
adjustment from time to time in accordance with the provisions of this Warrant.

 

(c) Marketable Securities. For purposes of this Warrant, “Marketable Securities”
means securities meeting all of the following requirements: (i) the issuer
thereof is then subject to the reporting requirements of Section 13 or Section
15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
and is then current in its filing of all required reports and other information
under the Act and the Exchange Act; (ii) the class and series of shares or other
security of the issuer that would be received by Holder in connection with the
Acquisition were Holder to exercise this Warrant on or prior to the closing
thereof is then traded in a Trading Market; and (iii) Holder would be able to
publicly resell pursuant to Rule 144 promulgated under the Act, after six (6)
months following the closing of such Acquisition, all of the issuer’s shares
and/or other securities that would be received by Holder in such Acquisition
were Holder to exercise this Warrant in full on or prior to the closing of such
Acquisition, provided that Holder is not then and within the preceding three (3)
months has not been an affiliate of such issuer, as defined in Rule 144, and the
other requirements of such rule are then satisfied.

 

3

   

 

SECTION 2. ADJUSTMENTS TO THE SHARES AND WARRANT PRICE.

 

2.1. Stock Dividends, Splits, Etc. If the Company, at any time while this
Warrant is outstanding, declares or pays a dividend or distribution on the
outstanding shares of the Class payable in common stock or other securities or
property (other than cash), then upon exercise of this Warrant, for each Share
acquired, Holder shall receive, without additional cost to Holder, the total
number and kind of securities and property which Holder would have received had
Holder owned the Shares of record as of the date the dividend or distribution
occurred. If the Company subdivides the outstanding shares of the Class by
reclassification or otherwise into a greater number of shares, the number of
Shares purchasable hereunder shall be proportionately increased and the Warrant
Price shall be proportionately decreased. If the outstanding shares of the Class
are combined or consolidated, by reclassification or otherwise, into a lesser
number of shares, the Warrant Price shall be proportionately increased and the
number of Shares shall be proportionately decreased.

 

2.2. Reclassification, Exchange, Combinations or Substitution. Upon any event
whereby all of the outstanding shares of the Class are reclassified, exchanged,
combined, substituted, or replaced for, into, with or by Company securities of a
different class and/or series, then from and after the consummation of such
event, this Warrant will be exercisable for the number, class and series of
Company securities that Holder would have received had the Shares been
outstanding on and as of the consummation of such event, and subject to further
adjustment thereafter from time to time in accordance with the provisions of
this Warrant. The provisions of this Section 2.2 shall similarly apply to
successive reclassifications, exchanges, combinations substitutions,
replacements or other similar events.

 

2.3. No Fractional Share. No fractional Share shall be issuable upon exercise of
this Warrant and, to the extent that a fractional Share interest arises upon any
exercise of this Warrant, the number of Shares to be issued upon such exercise
shall be rounded down to the nearest whole Share. If a fractional Share interest
arises upon any exercise of the Warrant, the Company shall eliminate such
fractional Share interest by paying Holder in cash the amount computed by
multiplying the fractional interest by (a) the fair market value (as determined
in accordance with Section 1.3 above) of a full Share, less (b) the
then-effective Warrant Price.

 

2.4. Notice/Certificate as to Adjustments. Upon each adjustment of the Warrant
Price, Class and/or number of Shares, the Company, at the Company’s expense,
shall notify Holder in writing within a reasonable time setting forth the
adjustments to the Warrant Price, Class and/or number of Shares and facts upon
which such adjustment is based. The Company shall, upon written request from
Holder, furnish Holder with a certificate of its Chief Financial Officer or
other officer, including computations of such adjustment and the Warrant Price,
Class and number of Shares in effect upon the date of such adjustment.

 

4

   

 

SECTION 3. REPRESENTATIONS AND COVENANTS OF THE COMPANY.

 

3.1. Representations and Warranties. The Company represents and warrants to, and
agrees with, the Holder as follows:

 

(a) The initial Warrant Price referenced on the first page of this Warrant is
equal to the arithmetic average of the volume-weighted average price of the
Shares on each of the ten (10) Business Days immediately preceding the Issue
Date.

 

(b) All Shares which may be issued upon the exercise of this Warrant shall, upon
issuance, be duly authorized, validly issued, fully paid and non-assessable, and
free of any liens and encumbrances except for restrictions on transfer provided
for herein or under applicable federal and state securities laws. The Company
covenants that it shall at all times cause to be reserved and kept available out
of its authorized and unissued capital stock such number of shares of the Class,
common stock and other securities as will be sufficient to permit the exercise
in full of this Warrant.

 

3.2. Notice of Certain Events. If the Company proposes at any time to:

 

(a) declare any dividend or distribution upon the outstanding shares of the
Class, whether in cash, property, stock, or other securities and whether or not
a regular cash dividend;

 

(b) offer for subscription or sale pro rata to the holders of the outstanding
shares of the Class any additional shares of any class or series of the
Company’s stock (other than pursuant to contractual pre-emptive rights);

 

(c) effect any reclassification, exchange, combination, substitution,
reorganization or recapitalization of the outstanding shares of the Class; or

 

(d) effect an Acquisition or liquidate, dissolve or wind up;

 

then, in connection with each such event, the Company shall give Holder:

 

(i) in the case of the matters referred to in clause (a) and (b) of this Section
3.2, at least seven (7) Business Days prior written notice of the date on which
a record will be taken for such dividend, distribution or subscription rights
(and specifying the date on which the holders of outstanding shares of the Class
will be entitled thereto) or for determining rights to vote, if any, in respect
such matters; and

 

(ii) in the case of the matters referred to in clause (c) and (d) of this
Section 3.2, at least seven (7) Business Days prior written notice of the date
when the same will take place (and specifying the date on which the holders of
outstanding shares of the Class will be entitled to exchange their shares for
the securities or other property deliverable upon the occurrence of such event).

 

5

   

 

Reference is made to Section 1.6(b), pursuant to which this Warrant will be
deemed to be exercised pursuant to Section 1.2 hereof if the Company does not
give written notice to Holder of a Cash/Public Acquisition as required by the
terms hereof. The Company will also provide information requested by Holder that
is reasonably necessary to enable Holder to comply with Holder’s accounting or
reporting requirements, provided that the Company shall not be required to
provide Holder any trade secret of the Company. Except as required by law,
Holder shall (and shall cause its directors, officers, employees, agents and
advisors, including, without limitation, financial advisors, attorneys and
accountants (collectively, “Representatives”) to) maintain as confidential and
not disclose to any other person or entity, other than its Representatives, or
use for any purpose other than as authorized herein any confidential information
that is disclosed by the Company to Holder pursuant to the terms of this
Warrant, provided that Holder shall be responsible to the Company in all
respects for any disclosure or use of any such information by its
Representatives that is in violation of the terms of this Warrant.

 

SECTION 4. REPRESENTATIONS AND COVENANTS OF THE HOLDER.

 

The Holder represents and warrants to, and agrees with, the Company as follows:

 

4.1. Purchase for Own Account. This Warrant and the securities to be acquired
upon exercise of this Warrant by Holder are being acquired for investment for
Holder’s account, not as a nominee or agent, and not with a view to the public
resale or distribution within the meaning of the Act. Holder also represents
that it has not been formed for the specific purpose of acquiring this Warrant
or the Shares.

 

4.2. Disclosure of Information. Holder is aware of the Company’s business
affairs and financial condition and has received or has had full access to all
the information it considers necessary or appropriate to make an informed
investment decision with respect to the acquisition of this Warrant and its
underlying securities. Holder further has had an opportunity to ask questions
and receive answers from the Company regarding the terms and conditions of the
offering of this Warrant and its underlying securities and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to Holder or to which Holder has access.

 

4.3. Investment Experience. Holder understands that the purchase of this Warrant
and its underlying securities involves substantial risk. Holder has experience
as an investor in securities of companies in the development stage and
acknowledges that Holder can bear the economic risk of such Holder’s investment
in this Warrant and its underlying securities and has such knowledge and
experience in financial or business matters that Holder is capable of evaluating
the merits and risks of its investment in this Warrant and its underlying
securities and/or has a preexisting personal or business relationship with the
Company and certain of its officers, directors or controlling persons of a
nature and duration that enables Holder to be aware of the character, business
acumen and financial circumstances of such persons.

 

6

   

 

4.4. Accredited Investor Status. Holder is an “accredited investor” within the
meaning of Regulation D promulgated under the Act.

 

4.5. The Act. Holder understands that this Warrant and the Shares issuable upon
exercise hereof have not been registered under the Act in reliance upon a
specific exemption therefrom, which exemption depends upon, among other things,
the bona fide nature of the Holder’s investment intent and other representations
as expressed herein. Holder understands that this Warrant and the Shares issued
upon any exercise hereof must be held indefinitely unless subsequently
registered under the Act and qualified under applicable state securities laws,
or unless exemption from such registration and qualification are otherwise
available. Holder is aware of the provisions of Rule 144 promulgated under the
Act.

 

4.6. No Stockholder Rights. Except as expressly set forth herein, Holder, as a
Holder of this Warrant, will not have any voting rights or dividend or other
rights as a stockholder of the Company unless and until the exercise of this
Warrant.

 

SECTION 5. MISCELLANEOUS.

 

5.1. Term and Automatic Conversion Upon Expiration.

 

(a) Term. Subject to the provisions of Section 1.6 above, this Warrant is
exercisable in whole or in part at any time and from time to time on or before
6:00 P.M., Eastern time, on the Expiration Date and shall be void thereafter.

 

5.2. Legends. The Shares (and the securities issuable, directly or indirectly,
upon conversion of the Shares, if any) shall be imprinted with a legend in
substantially the following form:

 

THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND, EXCEPT AS SET FORTH IN THAT CERTAIN WARRANT TO PURCHASE STOCK ISSUED
BY THE ISSUER TO IMMY Funding LLC DATED MAY 11, 2015, MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED UNDER SAID ACT AND
LAWS OR IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER, SUCH OFFER, SALE,
PLEDGE OR OTHER TRANSFER IS EXEMPT FROM SUCH REGISTRATION.

 

7

   

 

5.3. Compliance with Securities Laws on Transfer. This Warrant and the Shares
issuable upon exercise of this Warrant may not be transferred or assigned in
whole or in part except in compliance with applicable federal and state
securities laws by the transferor and the transferee (including, without
limitation, the delivery of investment representation letters and legal opinions
reasonably satisfactory to the Company, as reasonably requested by the Company).
The Company shall not require Holder to provide an opinion of counsel if the
transfer is to any affiliate of Holder and the securities being transferred
continue to bear the legend set forth on the face of this Warrant or in Section
5.2 hereof, as applicable. Additionally, the Company shall not require the
transferor or transferee to deliver an opinion of counsel if there is no
material question as to the availability of Rule 144 promulgated under the Act.

 

5.4. Transfer Procedure. Subject to the provisions of Section 5.3 and upon
providing the Company with prior written notice, Holder may transfer all or part
of this Warrant or the Shares issuable upon exercise of this Warrant to any
transferee, provided, however, in connection with any such transfer, Holder will
give the Company prior written notice of the portion of the Warrant being
transferred with the name, address and taxpayer identification number of the
transferee and Holder will surrender this Warrant to the Company for reissuance
to the transferee(s) (and Holder if applicable); and provided further, that any
subsequent transferee shall agree in writing with the Company to be bound by all
of the terms and conditions of this Warrant.

 

5.5. Successors and Assigns. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors and permitted assigns of the Company and the
successors and permitted assigns of Holder.

 

5.6. Notices. All notices and other communications hereunder from the Company to
the Holder, or vice versa, shall be deemed delivered and effective (a) when
given personally, (b) on the third (3rd) Business Day after being mailed by
first-class registered or certified mail, postage prepaid, (c) upon actual
receipt if given by facsimile or electronic mail and such receipt is confirmed
in writing by the recipient, or (d) on the first (1st) Business Day following
delivery to a reliable overnight courier service, courier fee prepaid, in any
case at such address as may have been furnished to the Company or Holder, as the
case may be, in writing by the Company or such Holder from time to time in
accordance with the provisions of this Section 5.6. All notices to Holder shall
be addressed as follows until the Company receives notice of a change of address
in connection with a transfer or otherwise:

 

With a copy (which shall not constitute notice) to:

 

Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:

 

8

   



 

With a copy (which shall not constitute notice) to:

 

5.7. Amendment and Waiver. This Warrant and any term hereof may be changed,
waived, discharged or terminated (either generally or in a particular instance
and either retroactively or prospectively) only by an instrument in writing
signed by the party against which enforcement of such change, waiver, discharge
or termination is sought.

 

5.8. Counterparts; Facsimile/Electronic Signatures. This Warrant may be executed
in counterparts, all of which together shall constitute one and the same
agreement. Any signature page delivered electronically or by facsimile shall be
binding to the same extent as an original signature page with regards to any
agreement subject to the terms hereof or any amendment thereto.

 

5.9. Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to its
principles regarding conflicts of law.

 

5.10. Headings. The headings in this Warrant are for purposes of reference only
and shall not limit or otherwise affect the meaning of any provision of this
Warrant.

 

5.11. Business Days. For purposes of this Warrant, a “Business Day” is any day
that is not a Saturday, Sunday or a day on which banks in New York, New York are
closed.

 

[Signature page follows]

 



9

   



 


IN WITNESS WHEREOF, the parties have caused this Warrant to Purchase Stock to be
executed by their duly authorized representatives effective as of the Issue Date
written above.

 

“COMPANY”

 

IMPRIMIS PHARMACEUTICALS, INC.

 

By: /s/ Mark L. Baum         Name: Mark L. Baum     (Print)         Title: Chief
Executive Officer  

 

“HOLDER”

 

IMMY Funding LLC

 

By: /s/ Stephen J. DeNelsky         Name:  Stephen J. DeNelsky     (Print)      
  Title: President  

 

10

   

 

APPENDIX 1

 

NOTICE OF EXERCISE

 

1. The undersigned Holder hereby exercises its right purchase ___________ shares
of the Common Stock of Imprimis Pharmaceuticals, Inc. (the “Company”) in
accordance with the attached Warrant To Purchase Stock, and tenders payment of
the aggregate Warrant Price for such shares as follows:

 

[  ]     check in the amount of $________ payable to order of the Company
enclosed herewith

 

[  ]     Wire transfer of immediately available funds to the Company’s account

 

[  ]     Cashless exercise pursuant to Section 1.2 of the Warrant

 

[  ]     Other [Describe] __________________________________________

 

2. Please issue a certificate or certificates representing the Shares in the
name specified below:

 

        Holder’s Name                             (Address)  

 

3. By its execution below and for the benefit of the Company, Holder hereby
restates each of the representations and warranties in Section 4 of the Warrant
to Purchase Stock as of the date hereof.

 

  Holder’s               By:           Name:           Title:           (Date)  

 

Appendix 1

 

 

   

